Exhibit 10.1



AMENDMENT NO. 2

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of August 7, 2017 (this
“Agreement”), is entered into by and between PACIFIC ETHANOL PEKIN, llc, a
limited liability company organized and existing under the laws of Delaware
(“Company”), COMPEER FINANCIAL, PCA, a federally-chartered instrumentality of
the United States, successor by merger to 1st Farm Credit Services, PCA
(“Lender”), and CoBank, ACB, a federally-chartered instrumentality of the United
States (“CoBank” or “Agent”). Capitalized terms not defined herein shall have
the meanings set forth in the Existing Credit Agreement.

 

BACKGROUND:

 

WHEREAS, the Company, Lender and CoBank have entered into that certain Credit
Agreement dated as of December 15, 2016 (as amended, restated, modified or
otherwise supplemented from time to time, collectively the “Existing Credit
Agreement”), and the other Loan Documents;

 

WHEREAS, the Company has requested that, as of the Effective Date, the Existing
Credit Agreement be amended as herein provided; and

 

WHEREAS, CoBank is willing, subject to the terms and conditions hereinafter set
forth, to make such amendments;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

 

ARTICLE 1         Definitions.

 

1.1               Certain Definitions. The following terms when used in the
Agreement shall have the following meanings:

 

“Agreement” is defined in the preamble to this Agreement.

 

“CoBank” is defined in the preamble to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Effective Date” is defined in Article 4.

 

“Existing Credit Agreement” is defined in the first recital to this Agreement.

 

“First Amended and Restated Revolving Term Note” is defined in Section 2.2 of
this Agreement.

 

“First Amended and Restated Term Note” is defined in Section 2.1 of this
Agreement.

 



 1 

 

 

1.2               Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.

 

ARTICLE 2         Amendments.

 

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Credit Agreement is amended as follows:

 

2.1               Term Note. The Term Note referenced in Section 2.1(a) of the
Existing Credit Agreement, and attached to the Existing Credit Agreement as
Exhibit A, has been amended and restated in its entirety and is in the form
attached hereto as Exhibit A, the terms and provisions of which are incorporated
into the Existing Credit Agreement by reference and made a part thereof (the
“First Amended and Restated Term Note”).

 

2.2               Revolving Term Note. The Revolving Term Note referenced in
Section 2.2(b) of the Existing Credit Agreement, and attached to the Existing
Credit Agreement as Exhibit B, has been amended and restated in its entirety and
is in the form attached hereto as Exhibit B, the terms and provisions of which
are incorporated into the Existing Credit Agreement by reference and made a part
thereof (the “First Amended and Restated Revolving Term Note”).

 

2.3               Amendment to Section 3.3 of the Existing Credit Agreement.
Section 3.3 of the Existing Credit Agreement is hereby amended by deleting
paragraph (c) in its entirety and substituting the following paragraph (c) in
its place:

 

“(c) Lender and Agent’s Rights. In the case of an event specified in
Section 3.3(a) or 3.3(b), Agent shall so notify the Company thereof, and in the
case of an event specified in Section 3.3(b), such notice shall describe the
specific circumstances of such event. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of Lender to allow the Company to select, convert to or renew a LIBOR
Index Option shall be suspended until Agent shall have later notified the
Company of Agent’s determination that the circumstances giving rise to such
previous determination no longer exist. If at any time Agent makes a
determination under Section 3.3(a) and the Company has previously notified Agent
of its selection of, conversion to or renewal of a LIBOR Index Option and such
Interest Rate Option has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of the Quoted Rate
Option with respect to such Loans. If Agent notifies the Company of a
determination under Section 3.3(b), the Company shall, subject to the Company’s
indemnification Obligations under Section 3.4, as to any Loan of the Company to
which a LIBOR Index Option applies, as applicable, on the date specified in such
notice either convert such Loan to the Quoted Rate Option with respect to such
Loan or prepay such Loan in accordance with Section 2.6. Absent due notice from
the Company of conversion or prepayment, such Loan shall automatically be
converted to the Quoted Rate Option with respect to such Loan upon such
specified date. Notwithstanding any provision in the Loan Documents to the
contrary and solely for purposes of this paragraph, the Quoted Rate Option shall
mean a Quoted Rate that is fixed for a 30 day period and equal to the cost of
funds of Agent plus 4.00% per annum.”

 



 2 

 

 

2.4               Amendment to Section 8.1 of the Existing Credit Agreement.
Section 8.1 of the Existing Credit Agreement is hereby amended by deleting
Section 8.1 in its entirety and substituting the following Section 8.1 in its
place:

 

“8.1               Working Capital. The Company will maintain the Working
Capital of the Consolidated Group at not less than: (a) $17,500,000, commencing
on August 31, 2017 and continuing at all times thereafter through December 31,
2017, measured as of the last day of each calendar month; and (b) $20,000,000,
commencing on January 1, 2018 and continuing at all times thereafter, measured
as of the last day of each calendar month.”

 

2.5               Form of Compliance Certificate. The Compliance Certificate
referenced in Section 6.1(c) of the Existing Credit Agreement, and attached to
the Existing Credit Agreement as Exhibit C, has been amended and restated in its
entirety and is in the form attached hereto as Exhibit C.

 

ARTICLE 3         Representations and Warranties.

 

In order to induce CoBank to make the amendments provided for in Article 2, the
Company hereby (a) represents and warrants that (i) each of the representations
and warranties of the Company contained in the Existing Credit Agreement and in
the other Loan Documents are true and correct in all material respects on and as
of the date hereof, except that such representations and warranties (A) that
relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (B) shall be true and correct in all
respects to the extent they are qualified by a materiality standard and (ii)
after giving effect to the Agreement and the Waiver Letter dated of even date
herewith, no Default or Event of Default has occurred and is continuing; and (b)
agrees that the incorrectness in any respect of any representation and warranty
contained in the preceding clause (a) shall constitute an immediate Event of
Default. Without limiting the foregoing, the Company hereby (x) ratifies and
confirms all of the terms, covenants and conditions set forth in the Loan
Documents and hereby agrees that it remains unconditionally liable to CoBank in
accordance with the respective terms, covenants and conditions set forth in the
Loan Documents, and all Collateral in favor of CoBank continues unimpaired and
in full force and effect, and (y) waives all defense, claims, counterclaims,
rights of recoupment or set-off against any of its obligations.

 

ARTICLE 4         Conditions to Effectiveness.

 

This Agreement shall become effective on such date (the “Effective Date”) when
the following conditions have been satisfied:

 

4.1       Representations and Warranties. The representations and warranties
made by the Company pursuant to Article 3 as of the Effective Date shall be true
and correct.

 

4.2      Term Note. CoBank shall have received a duly executed First Amended and
Restated Term Note.

 

4.3      Revolving Term Note. CoBank shall have received a duly executed First
Amended and Restated Revolving Term Note.

 



 3 

 

 

4.4      Other Requests. CoBank shall have received such other certificates,
instruments, documents, agreements, information and reports as may be requested
by CoBank, in form and substance satisfactory to CoBank.

 

4.4      Amendment Fee. CoBank shall have received a non-refundable amendment
fee of $35,000 for the benefit of CoBank.

 

ARTICLE 5      Miscellaneous.

 

5.1     Loan Document Pursuant to Existing Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Existing Credit Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Credit Agreement and each
other Loan Document shall remain unamended and otherwise unmodified and in full
force and effect.

 

5.2       Limitation of Amendments. The amendments set forth in Article 2 shall
be limited precisely as provide for herein and shall not be deemed to be a
waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any term or provision of any other
Loan Document or of any transaction or further or future action on the part of
the Company which would require the consent of CoBank under the Existing Credit
Agreement or any other Loan Document.

 

5.3      Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by CoBank and when CoBank shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email shall be as effective as delivery of
a manually executed counterpart of this Agreement.

 

5.4      Incorporation of Existing Credit Agreement Provisions. The provisions
of Article 11 of the Existing Credit Agreement shall apply to this Agreement,
mutatis mutandis.

 

[Signature Pages Follow]

 



 4 

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 



 

COMPANY:

 

PACIFIC ETHANOL PEKIN, LLC

 

 

By: /s/ BRYON T. MCGREGOR

Name: Bryon T. McGregor

Title: Chief Financial Officer

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 



 

LENDER:

 

COMPEER FINANCIAL, PCA

 

 

By: /s/ COREY J. WALDINGER

Name: Corey J. Waldinger

Title: Director, Capital Markets

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 6 

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

 

COBANK, ACB

 

 

By: /s/ TOM D. HOUSER

Name: Tom D. Houser

Title: Vice President





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

EXHIBIT A

 

Form of First Amended and Restated Term Note

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-1 

 

  

FIRST AMENDED AND RESTATED

TERM NOTE

 

$64,000,000 Greenwood Village, Colorado   August __, 2017

 

FOR VALUE RECEIVED, PACIFIC ETHANOL PEKIN, LLC, a limited liability company
organized and existing under the laws of Delaware (the “Company”), hereby
promises to pay to the order of COMPEER FINANCIAL, PCA, successor by merger to
1st Farm Credit Services, PCA (which, together with its endorsees, successors,
and assigns, is referred to herein as the “Bank”), at the office of CoBank, ACB
(the “Agent”), located at 6340 S. Fiddlers Green Circle, Greenwood Village,
Colorado 80111 (or at such other place of payment designated by the holder
hereof to the Company), the principal sum of SIXTY-FOUR MILLION DOLLARS
($64,000,000) (such amount, the “Term Loan Amount”) (each loan and any one or
more portions of any loan being referred to herein as a “Loan”), and to pay
interest, as set forth below, from the date hereof until Payment in Full on the
principal amount remaining from time to time outstanding at the rates set forth
below, in lawful money of the United States of America in immediately available
funds, payable with interest thereon, as set forth below, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Company, and without set-off, counterclaim or other deduction of any
nature. This First Amended and Restated Term Note (as amended, restated,
modified, supplemented, replaced, refinanced or renewed from time to time, this
“Note”) is given pursuant to that Credit Agreement, dated as of December 15,
2016, between the Company, the Bank and the Agent (as amended, restated,
modified or supplemented from time to time, the “Agreement”). Capitalized terms
not otherwise defined in this Note shall have the respective meanings ascribed
to them by the Agreement, including Annex A thereto, and the Rules of
Construction set forth in such Annex A shall apply to this Note. This Note
amends and restates, but does not constitute payment of the indebtedness,
evidenced by, the Term Note, dated as of December 15, 2016, by the Company to
the order of the Bank in the original principal amount of the Term Loan Amount.

 

1.                   Borrowing Availability. The Term Loan Amount was advanced
on or before January 31, 2017 (the “Term Loan Availability Expiration Date”),
and no additional advances shall be permitted under this Note.

 

2.                   Purpose of Term Loan. The proceeds of the Term Loan shall
be used to refinance the existing indebtedness of the Company, and the Company
shall use the Term Loan for no other purpose.

 

3.                   Principal Payments. As of the date hereof, the remaining
principal balance of the Loan is $60,500,000. The remaining principal hereunder
shall be due and payable in sixteen (16) equal consecutive quarterly
installments of $3,500,000 each, beginning on August 20, 2017, and continuing on
the twentieth (20th) day of each November, February, May and August thereafter
until August 20, 2021 (the “Maturity Date”), at which time the entire remaining
indebtedness evidenced by this Note, if not sooner paid in accordance with the
terms of the Agreement and this Note, shall be due and payable.

 

4.                   Interest Payments. The Company hereby further promises to
pay to the order of the Agent, at the times and on the dates provided in the
Agreement, interest on the unpaid principal amount of the Loans from the date
hereof until the Payment in Full of all of the Loans at the rate or rates
comprising the Interest Rate Option(s) (defined below), which the Company shall
select in accordance with the terms hereof to apply to each Loan, it being
understood that, subject to the provisions of this Note and the Agreement, the
Company may select different Interest Rate Options to apply to the Loans and may
convert to or renew one or more Interest Rate Options with respect to any one or
more of the Loans; provided that in the event the Company shall fail to timely
select an Interest Rate Option to apply to any one or more Loans, such Loans
shall bear interest at the LIBOR Index Option, and provided further that if an
Event of Default or Default exists and is continuing, the Company may not
request, convert to, or renew the Quoted Rate Option for any Loans, and the
Agent may demand that all existing Loans bearing interest under the Quoted Rate
Option shall be converted immediately to the LIBOR Index Option, and the Company
shall be obligated to pay the Agent any indemnity, costs, and expenses arising
in connection with such conversion.

 



 A-2 

 

 

5.                   Interest Rate Options. The Company shall have the right to
select from the following interest rate options with respect to the Loans (each,
an “Interest Rate Option”): (a) upon the selection of a LIBOR Index Option, the
LIBOR Index Rate with a LIBOR Index Spread of 4.00% per annum (the “LIBOR Index
Spread”) or (b) upon the selection of a Quoted Rate Option, the Quoted Rate with
such Quoted Rate to remain fixed for such period as is confirmed to the Company
by the Agent.

 

6.                   Loan Requests. Subject to the terms and conditions of this
Note and the Agreement, the Company may prior to the Term Loan Availability
Expiration Date request the Bank to make the Term Loan and the Company may from
time to time prior to the Maturity Date request the Agent to renew or convert
the Interest Rate Option applicable to an existing Loan, by delivering, in
accordance with the notice provisions of the Agreement, to the Agent not later
than 12:00 noon (Denver time),

 

(a) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (b) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Quoted Rate
period with respect to the conversion to or renewal of the Quoted Rate Option
for a Loan,

 

a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that the Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
amount of the proposed Loan, the Interest Rate Option to be applicable thereto,
and, if applicable, the Quoted Rate period therefor (each Quoted Rate applicable
to a Loan shall remain fixed for such period as is confirmed to the Company by
the Agent), which amounts shall be in integral multiples of $500,000 for each
Loan under the Quoted Rate Option. All notices and requests hereunder shall be
given, and all borrowings and all conversions or renewals of Interest Rate
Options shall occur, only on Business Days.

 

7.                   Loans; Limitations. Under the Quoted Rate Option, a Quoted
Rate may be fixed on such balance and for such period, and shall be subject to
such rules and requirements as may be established by the Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period
hereunder shall be 365 days; (2) at no time shall more than 10 Loans to which
the Quoted Rate Option applies be outstanding at any one time; and (3) amounts
may be fixed in increments of $500,000 or integral multiples thereof. The
Agent’s determination of the Quoted Rate shall be conclusive and binding upon
the Company absent manifest error.

 

8.                   Incomplete Loan Requests; Consequences. If no Interest Rate
Option is timely selected when a Loan is requested or with respect to the end of
any applicable Quoted Rate period for a Loan or prior to a requested conversion
to a Quoted Rate Option for a Loan previously subject to a different Interest
Rate Option, the Company shall be deemed to have selected a LIBOR Index Option
for such Loan. In no event shall the interest rate(s) applicable to principal
outstanding hereunder exceed the maximum rate of interest allowed by applicable
Law, as amended from time to time; any payment of interest or in the nature of
interest in excess of such limitation shall be credited as a payment of
principal unless the Company requests the return of such amount.

 



 A-3 

 

 

9.                   Miscellaneous.

 

(a)                This Note is the Term Note referred to in, and is entitled to
the benefits of, the Agreement and the other Loan Documents referred to therein.
Reference is made to the Agreement for a description of the relative rights and
obligations of the Company, the Bank and the Agent, including rights and
obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

(b)                No delay on the part of the holder hereof in exercising any
of its options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against the Bank and / or the Agent or against any amount due or
to become due under this Note; all such claims, set-offs, or deductions are
hereby waived by the Company.

 

(c)                Delivery of an executed signature page of this Note by
telecopy or email (as a .pdf attachment thereto or otherwise) shall be as
effective as delivery of a manually executed counterpart of this Note, but shall
in any event be promptly followed by delivery of the original manually executed
signature page (provided, however, that the failure to do so shall in no event
adversely affect the rights of the Bank and / or the Agent hereunder
whatsoever). THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES.

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-4 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 

 



  pacific ethanol pekin, LLC           By:   Name: Bryon T. McGregor   Title:
Chief Financial Officer

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

COBANK, ACB

 

 

By: ___________________________
Name: Tom D. Houser
Title: Vice President

 

 

 

 

 

[First Amended and Restated Term Note Signature Page]



 A-5 

 

 

EXHIBIT A

 

FORM OF TERM LOAN REQUEST

 

[_____________], 20[__]

 

To: CoBank, ACB (the “Agent”)

 

From: Pacific Ethanol Pekin, LLC (the “Company”)

 

Re:Credit Agreement (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), dated as of December 15, 2016, between the
Company, Compeer Financial, PCA, successor by merger to 1st Farm Credit
Services, PCA, as Lender, and the Agent

 

Pursuant to Section 2.1 of the Credit Agreement, the Company hereby gives notice
of its desire to receive a Term Loan in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

 

(a) The Term Loan requested pursuant to this Loan Request shall be made on
[_________], 20[__].

 

(b) The aggregate principal amount of the Term Loan requested hereunder is
[_____________] Dollars ($[_________]).

 

(c) The Term Loan requested hereunder shall initially bear interest at the
[select one]:

 

o LIBOR Index Option; or

 

o Quoted Rate Option.

 

 

 



  PACIFIC ETHANOL PEKIN, LLC           By:     Name:     Title:  

 

 

 



 A-6 

 

 

EXHIBIT B

 

Form of First Amended and Restated Revolving Term Note

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 B-1 

 

 



FIRST AMENDED AND RESTATED

REVOLVING TERM NOTE

 

$32,000,000 Greenwood Village, Colorado   August __, 2017

 

FOR VALUE RECEIVED, PACIFIC ETHANOL PEKIN, LLC, a limited liability company
organized and existing under the laws of Delaware (the “Company”), hereby
promises to pay to the order of COMPEER FINANCIAL, PCA, successor by merger to
1st Farm Credit Services, PCA (which, together with its endorsees, successors,
and assigns, is referred to herein as the “Bank”), at the office of CoBank, ACB
(the “Agent”) located at 6340 S. Fiddlers Green Circle, Greenwood Village,
Colorado 80111 (or at such other place of payment designated by the holder
hereof to the Company), the lesser of (i) the principal sum of thirty-TWO
MILLION DOLLARS ($32,000,000) as reduced on the dates set forth in Section 1
below (as so reduced, the “Revolving Term Commitment”), or (ii) the aggregate
unpaid principal balance of all loans made under the Revolving Term Commitment
by the Bank to or for the benefit of the Company (each loan and any one or more
portions of any loan being referred to herein as a “Loan”) pursuant to that
Credit Agreement, dated as of December 15, 2016, between the Company, the Bank
and the Agent (as amended, restated, modified or supplemented from time to time,
the “Agreement”), in lawful money of the United States of America in immediately
available funds, payable together with interest thereon, as set forth below,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Company, and without set-off, counterclaim or
other deduction of any nature at the earlier of February 1, 2022 (the “Revolving
Term Facility Expiration Date”), or as otherwise set forth below or in the
Agreement. Capitalized terms not otherwise defined in this First Amended and
Restated Revolving Term Note (as amended, restated, modified, supplemented,
replaced, refinanced or renewed from time to time, this “Note”) shall have the
respective meanings ascribed to them by the Agreement, including Annex A
thereto, and the Rules of Construction set forth in such Annex A shall apply to
this Note. This Note amends and restates, but does not constitute payment of the
indebtedness, evidenced by, the Revolving Term Note, dated as of December 15,
2016, by the Company to the order of the Bank.

 

1.                   Commitment Reductions. The Company shall have the right, in
its sole discretion, to permanently reduce the Revolving Term Commitment by
giving the Agent ten (10) days prior written notice; provided that no Event of
Default or Default has occurred or would result therefrom. Any such permanent
reduction by the Company shall be made in increments of $500,000.

 

2.                   Principal Payments and Prepayments. Payments and
prepayments of principal shall be due and payable as set forth in the Agreement
and this Note. The entire remaining indebtedness evidenced by this Note, if not
sooner paid in accordance with the terms of the Agreement or this Note, shall be
due and payable on the Revolving Term Facility Expiration Date. If at any time,
the aggregate principal amount of Loans outstanding exceeds the Revolving Term
Commitment at such time, the Company shall immediately notify the Agent and
shall immediately prepay the principal amount of the outstanding Loans in an
amount sufficient to eliminate such excess.

 

3.                   Purpose of Revolving Term Facility. The proceeds of the
Revolving Term Facility shall be used to refinance the existing indebtedness of
the Company and provide Working Capital for the Company, and the Company shall
use the Loans for no other purpose.

 

4.                   Unused Commitment Fee. Accruing from the date hereof until
the Revolving Term Facility Expiration Date, the Company agrees to pay to the
Agent a nonrefundable commitment fee (the “Unused Commitment Fee”) equal to
0.75% per annum (computed on the basis of a year of 360 days for the actual
number of days elapsed) multiplied by the average daily positive difference
between the amount of (i) the Revolving Term Commitment minus (ii) the aggregate
principal amount of all Loans then outstanding. All Unused Commitment Fees shall
accrue to the first day of each month and be payable monthly in arrears on the
20th day of each month hereafter and on the Revolving Term Facility Expiration
Date.

 



 B-2 

 

 

5.                   Interest Payments. The Company hereby further promises to
pay to the order of the Agent, at the times and on the dates provided in the
Agreement, interest on the unpaid principal amount of the Loans from the date
hereof until the Payment in Full of all of the Loans at the rate or rates
comprising the Interest Rate Option(s) (defined below), which the Company shall
select in accordance with the terms hereof to apply to each Loan, it being
understood that, subject to the provisions of this Note and the Agreement, the
Company may select different Interest Rate Options to apply to the Loans and may
convert to or renew one or more Interest Rate Options with respect to any one or
more of the Loans; provided that in the event the Company shall fail to timely
select an Interest Rate Option to apply to any one or more Loans, such Loans
shall bear interest at the LIBOR Index Option, and provided further that if an
Event of Default or Default exists and is continuing, the Company may not
request, convert to, or renew the Quoted Rate Option for any Loans, and the
Agent may demand that all existing Loans bearing interest under the Quoted Rate
Option shall be converted immediately to the LIBOR Index Option, and the Company
shall be obligated to pay the Agent any indemnity, costs, and expenses arising
in connection with such conversion.

 

6.                   Interest Rate Options. The Company shall have the right to
select from the following interest rate options with respect to the Loans (each,
an “Interest Rate Option”): (a) upon the selection of a LIBOR Index Option, the
LIBOR Index Rate with a LIBOR Index Spread of 4.00% per annum (the “LIBOR Index
Spread”) or (b) upon the selection of a Quoted Rate Option, the Quoted Rate with
such Quoted Rate to remain fixed for such period as is confirmed to the Company
by the Agent.

 

7.                   Loans; Limitations. Under the Quoted Rate Option, a Quoted
Rate may be fixed on such balance and for such period, and shall be subject to
such rules and requirements as may be established by the Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period
hereunder shall be 365 days; (2) at no time shall more than 10 Loans to which
the Quoted Rate Option applies be outstanding at any one time; and (3) amounts
may be fixed in increments of $500,000 or integral multiples thereof. The
Agent’s determination of the Quoted Rate shall be conclusive and binding upon
the Company absent manifest error.

 

8.                   Loan Requests. Subject to the terms and conditions of this
Note and the Agreement, the Company may prior to the Revolving Term Facility
Expiration Date request the Bank to make Loans and the Company may from time to
time prior to the Revolving Term Facility Expiration Date request the Agent to
renew or convert the Interest Rate Option applicable to an existing Loan, by
delivering, in accordance with the notice provisions of the Agreement, to the
Agent not later than 12:00 noon (Denver time),

 

(a) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (b) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Quoted Rate
period with respect to the conversion to or renewal of the Quoted Rate Option
for a Loan,

 

a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that the Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
amount of the proposed Loan, the Interest Rate Option to be applicable thereto,
and, if applicable, the Quoted Rate period therefor (each Quoted Rate applicable
to a Loan shall remain fixed for such period as is confirmed to the Company by
the Agent), which amounts shall be in integral multiples of $500,000 for each
Loan under the Quoted Rate Option. All notices and requests hereunder shall be
given, and all borrowings and all conversions or renewals of Interest Rate
Options shall occur, only on Business Days.

 



 B-3 

 

 

9.                   Incomplete Loan Requests; Consequences. If no Interest Rate
Option is timely selected when a Loan is requested or with respect to the end of
any applicable Quoted Rate period for a Loan or prior to a requested conversion
to a Quoted Rate Option for a Loan previously subject to a different Interest
Rate Option, the Company shall be deemed to have selected a LIBOR Index Option
for such Loan. In no event shall the interest rate(s) applicable to principal
outstanding hereunder exceed the maximum rate of interest allowed by applicable
Law, as amended from time to time; any payment of interest or in the nature of
interest in excess of such limitation shall be credited as a payment of
principal unless the Company requests the return of such amount.

 

10.               Miscellaneous.

 

(a)                This Note is the Revolving Term Note referred to in, and is
entitled to the benefits of, the Agreement and the other Loan Documents referred
to therein. Reference is made to the Agreement for a description of the relative
rights and obligations of the Company, the Bank and the Agent, including rights
and obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

(b)                No delay on the part of the holder hereof in exercising any
of its options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against the Bank and / or the Agent or against any amount due or
to become due under this Note; all such claims, set-offs, or deductions are
hereby waived by the Company.

 

(c)                Delivery of an executed signature page of this Note by
telecopy or email (as a .pdf attachment thereto or otherwise) shall be as
effective as delivery of a manually executed counterpart of this Note, but shall
in any event be promptly followed by delivery of the original manually executed
signature page (provided, however, that the failure to do so shall in no event
adversely affect the rights of the Bank and / or the Agent hereunder
whatsoever). THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES.

 

[signature page follows]

 



 B-4 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 

  pacific ethanol pekin, LLC           By:   Name: Bryon T. McGregor   Title:
Chief Financial Officer

 

 

 

 

 

AGREED AND ACCEPTED:

 

COBANK, ACB

 

 

By: ___________________________
Name: Tom D. Houser
Title: Vice President

 

 

 

 

 

 



[First Amended and Restated Revolving Term Note Signature Page]



 B-5 

 

 

EXHIBIT A

 

FORM OF REVOLVING TERM LOAN REQUEST

 

[_____________], 20[__]

 

To: CoBank, ACB (the “Agent”)

 

From: Pacific Ethanol Pekin, LLC (the “Company”)

 

Re:Credit Agreement (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), dated as of December 15, 2016, between the
Company, Compeer Financial, PCA, successor by merger to 1st Farm Credit
Services, PCA, as Lender, and the Agent

 

Pursuant to Section 2.2(a) of the Credit Agreement, the Company hereby gives
notice of its desire to receive a Revolving Term Loan in accordance with the
terms set forth below (all capitalized terms used herein and not defined herein
shall have the meaning given them in the Credit Agreement):

 

(a) The Revolving Term Loan requested pursuant to this Revolving Term Loan
Request shall be made on [________], 20[__].

 

(b) The aggregate principal amount of the Revolving Term Loan requested
hereunder is [_____________] Dollars ($[_________]).

 

(c) The Revolving Term Loan requested hereunder shall initially bear interest at
the [select one]:

 

o LIBOR Index Option; or

 

o Quoted Rate Option.

 

 

 



  PACIFIC ETHANOL PEKIN, LLC           By:     Name:     Title:  

 

 

 



 B-6 

 

 

EXHIBIT C

Form of Compliance Certificate

 

[see attached]

 

[ex1001_image.jpg] 

 

 



 C-1 

 